 MARSHALL FIELD & COMPANYe5MARSHALL FIELD& COMPANYandLOCAL 242,AFL,MARSHALL FIELDEMPLOYEESUNION,BUILDING SERVICE EMPLOYEES INTERNATIONALUNION,PETITIONER.Case A o. 13-RC-152,0.November 16, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph A. Butler,hearing officer.The hearing officer's rulings made at the hearing are,free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member,panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees,of the Employer.3.No question affecting commerce exists concerning the representa-.tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates a large department store in Chicago, Illi-.nois, and three surburban stores in the Chicago area.The Petitioner-seeks to represent a departmental unit comprised of the employees,in six sections of the Employer's workrooms division.The Peti-.tioner is the bargaining representative of the warehousing and stock,handling, housekeeping-elevator, engineering, bakery, candy shop, andrestaurant employees in the main Chicago stores."The Employercontends that the unit sought by the Petitioner is inappropriate.The.Intervenor, Local 1515 MF, Retail Clerks International Association,AFL, claims to represent certain of the employees within the proposedunit, and intervened on the basis of a showing of sufficient interest.The Petitioner's proposed unit is limited to six workroom sectionsof the Employer's main Chicago store : The leather workroom, thestationery engraving workroom, the watch and clock repair work-.room, the silver engraving workroom, the metal workroom, and the.jewelry repair workroom.Other workrooms of the Employer arelocated in two other buildings in Chicago, and in one building inEvanston, Illinois.The six sections sought by the Petitioner aresupervised by a group section manager, who reports to the manager,1SeeMarshall FtelC & Company,36 NLRB 748, 37 NLRB 36, 38 NLRB 1146, 57 NLRB,1244, 74 NLRB 411, 90 NLRB 197 NLRB No. 7.986209-52-vol 97-2 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the workrooms division.With but one exception, each of thejivorkrooms sought is separately supervised by a foreman.Theleather workroomstamps leather merchandise for customers,and makes and repairs saddles and harnesses. In this section are twosaddle and harness makers, both of whom are conceded by the Employer to be skilled employees.A leather stamper also works in thissection, stamping initials on leather merchandise.Thestationeryengraving workroomengraves stationery, wedding invitations, visit-ing cards, letterheads, and other similar papers.The section employspower-press operators, a stationery hand illuminator, a stationerypacker, a pantograph operator, and stationery engravers.The Em-ployer concedes that the stationery engravers, the power-press opera-tor, and the stationery hand illuminator are skilled employees.Thewatch and clock repair workroomemploys a foreman, two masterwatchmakers, clockmakers, a watch repair and material man, a pricer,and a day houseman. The watchmakers and the clockmakers areskilled.2Thesilver engraving workroomengraves flat and hollowsilverware, and polishes and plates jewelry and silverware.Thissection employs a foreman, silver engravers, jewelry and silverpolishers and platers, and a pricer.Only the engravers are concededby the Employer to be skilled employees. In themetal workroomtheEmployer manufactures metal items, mounts and repairs lamps, andrepairs, replates, and polishes other metal items.Employed in thissection are metal buffers, a lamp mounter, a silversmith repairman,and a pricer.3 In thejewelry workroomthe Employer repairs, re-mounts, and restrings jewelry and pearls or beads.This section alsorepairs china and values jewelry brought to the Employer for sale.Employed in this workroom are a foreman, bead stringers, china re-pairmen, jewelry repairmen, a pricer, and a checker.The work ofthe china repairmen and of the jewelry repairmen is skilled.The record indicates that there is no job progression in the Em-ployer's organization from other jobs to the six workrooms, andthere is no job progression from one workroom to another.All theworkrooms, with the exception of the stationery engraving work-room, are located on the same floor, and the employees work the samehours, which differ from those of the employees in the other sellingand nonselling sections of the retail store.Thus, the unit sought by the Petitioner consists of six heterogeneousgroups of employees.The work, performed by each group is in-,The work done in the watch and clock repair workroom is substantially similar to that,,one at the watch repair desk and the jewelry repair desk in another section of the storenot sought by the Petitioner herein.That section employs watch estimators,a watch.maker,and an outside clock serviceman.At the time of the hearing,the position of foreman in this section was vacant MARSHALL FIELD & COMPANY7dependent and unrelated to that performed by the other groups sought,and employees performing similar work in the Chicago store andelsewhere in the Employer's organization are not included in theproposed unit.As the Petitioner's proposed departmental unit isnot composed of a homogeneous group of employees performing dis-tinctive functions, and as these employees do not constitute a separateappropriate unit on any other basis, we find that the unit sought isinappropriate for the purposes of collective bargaining.4We shalltherefore dismiss the petition.'OrderIT IS HEREBY ORDEREDthat the petition in this matter be, and ithereby is, dismissed.4There is no bargaining history in the proposed unit.5 Cf.Marshall Ftield and Company,92 NLRB 81.MARSHALL FIELD & COMPANYandWAREHOUSE AND MAIL ORDER EM-PLOYEESUNION, LOCAL #743, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, A. F. OF L., PETITIONER.Case No. 13-RC-1604.No-vember 16, 1951Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph A. Butler, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Boards finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates a large department store in Chicago, Illi-nois, and three surburban stores in the Chicago area.To service97 NLRB.No. 8.